In a proceeding commenced under the Uniform Support of Dependents Law for the support of Norman Deutsch, the parties’ infant son, and for an upward modification of support for that son, the appeal is from (1) an order of the Family Court, Kings County, dated June 16, 1975, which denied appellant’s motion inter alia to dismiss the petition, and continued a prior Family Court order, made on April 5, 1973, directing him to pay $30 per week for Norman’s support and (2) a further order of the same court, dated August 14, 1975, which ordered an upward modification of support from $30 per week to $45 per week. Leave to appeal from the order dated June 16, 1975 is hereby granted. Orders affirmed, without costs or *862disbursements. In our opinion, the totality of the evidence establishes that the petitioner mother’s August, 1972 removal to Florida, with the parties’ son Norman, was dictated by '"'pressing concern” for her welfare and the son’s welfare (cf. Abraham v Abraham, 44 AD2d 675). We note particularly her testimony that, in December, 1971, she had breast surgery and, while in the hospital, underwent further surgery, viz., a total hysterectomy for the. removal of "another” mass. In May, 1972 she was injured and hospitalized as the result of a major automobile accident. The evidence clearly does not establish that her principal reason for removing to Florida was to flee her creditors, to simply enjoy a vacation or to spite appellant. Under all of the circumstances of this case, we find no basis upon which to disturb the determinations appealed from. Latham, Acting P. J., Margett, Damiani, Rabin and Hawkins, JJ., concur.